Franklin App. No. 00AP-601. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. It appeal's from the records of this court that appellant has not filed a merit brief, due May 9, 2001, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this case with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed, sua sponte.
It is further ordered that the appellees recover from the appellant their costs herein expended, and that a mandate be sent to the Court of Appeals for Franklin County to carry this judgment into execution, and that a copy of this entry be certified to the Clerk of the Court of Appeals for Franklin County for entry.